Case: 13-1180      Document: 33      Page: 1     Filed: 06/27/2013




                Note: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                RAYMOND E. STAUFFER,
                   Plaintiff-Appellant,

                                v.

  BROOKS BROTHERS, INC., AND RETAIL BRAND
             ALLIANCE, INC.,
            Defendants-Appellees,

                               AND

                      UNITED STATES,
                      Intervenor-Appellee.
                    ______________________

                          2013-1180
                    ______________________

    Appeal from the United States District Court for the
 Southern District of New York in No. 08-CV-10369, Judge
 Sidney H. Stein.
                  ______________________

                        ON MOTION
                    ______________________
                 Before PROST, Circuit Judge.
                           ORDER
     Raymond E. Stauffer moves without opposition for an
 extension of time to file his principal brief. Mr. Stauffer
Case: 13-1180         Document: 33   Page: 2   Filed: 06/27/2013




 2              RAYMOND STAUFFER     v. BROOKS BROTHERS, INC.
 further moves for leave to file an enlarged principal brief
 as well as to supplement the record. Brooks Brothers,
 Inc. and Retail Brand Alliance, Inc. oppose. Mr. Stauffer
 replies. The court construes Mr. Stauffer’s June 20, 2013
 letter as motion to withdraw his motion to supplement
 the record.
       Accordingly,
       IT IS ORDERED THAT:
     1) The motion to withdraw the motion to supplement
 the record is granted.
     2) The motion to file an enlarged principal brief is
  denied.
     3) The motion for an extension of time is granted.
  Mr. Stauffer’s brief, not to exceed 30 pages, is due within
  21 days of this order.
                                       FOR THE COURT

                                       /s/ Daniel O’Toole
                                       Daniel O’Toole
                                       Clerk

 s25